SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 SCHEDULE 13D/A [Rule 13d-101] INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) (Amendment No. 7)* Books-A-Million, Inc. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) 098570-10-4 (CUSIP Number) Abroms & Associates, P.C. 201 S. Court Street, Suite 610 Florence, Alabama 35630 (256) 767-0740 Attention: Martin R. Abroms Copy to: Maynard, Cooper & Gale, PC 1901 Sixth Avenue North Suite 2400 Birmingham, Alabama 35203-2618 (205) 254-1000 Attention: Christopher B. Harmon (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 12, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box . Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See § 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON ANDERSON BAMM HOLDINGS, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO o 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 2 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON CHARLES C. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 3 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON HILDA B. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 4 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON JOEL R. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 5 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON CHARLES C. ANDERSON, JR. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 6 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON CHARLES C. ANDERSON, III 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 7 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON TERRENCE C. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF/OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 8 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON CLYDE B. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF/OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 1,591,739 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 1,591,739 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 9 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON HAROLD M. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 10 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON HAYLEY ANDERSON MILAM 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 11 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON ASHLEY RUTH ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 12 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON THE ASHLEY ANDERSON TRUST 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 13 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON IRREVOCABLE TRUST OF CHARLES C. ANDERSON, JR. FOR THE PRIMARY BENEFIT OF LAUREN ARTIS ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION TENNESSEE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 14 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON OLIVIA BARBOUR ANDERSON 1995 TRUST 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 15 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON ALEXANDRA RUTH ANDERSON IRREVOCABLE TRUST 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 16 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON FIRST ANDERSON GRANDCHILDREN’S TRUST FBO CHARLES C. ANDERSON, III 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139 (See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 17 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON FIRST ANDERSON GRANDCHILDREN’S TRUST FBO HAYLEY E. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 18 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON FIRST ANDERSON GRANDCHILDREN’S TRUST FBO LAUREN A. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 19 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON SECOND ANDERSON GRANDCHILDREN’S TRUST FBO ALEXANDRA R. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139 (See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 20 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON THIRD ANDERSON GRANDCHILDREN’S TRUST FBO TAYLOR C. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 21 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON FOURTH ANDERSON GRANDCHILDREN’S TRUST FBO CARSON C. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO o 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139 (See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 22 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON FIFTH ANDERSON GRANDCHILDREN’S TRUST FBO HAROLD M. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 23 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON SIXTH ANDERSON GRANDCHILDREN’S TRUST FBO BENTLEY B. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 24 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON THE CHARLES C. ANDERSON FAMILY FOUNDATION 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 25 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON THE JOEL R. ANDERSON FAMILY FOUNDATION 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 26 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON THE CLYDE AND SUMMER ANDERSON FOUNDATION (formerly The Clyde B. Anderson Family Foundation) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 27 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON KAYRITA M. ANDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 28 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON CLYDE B. ANDERSON 2012 GRAT 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 29 13D CUSIP No. 098570-10-4 1 NAME OF REPORTING PERSON TERRY C. ANDERSON 2012 GRAT 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ALABAMA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,490,139(See Item 2) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON OO 30 Item 1. Security and Issuer This Amendment No. 7 (this “Amendment”) amends and supplements the Schedule 13D/A filed on August 27, 2010 (as previously amended, this “Schedule 13D”) by the Reporting Persons (who are listed below as signatories to this Amendment) with respect to the Common Stock, par value $0.01 (the “Shares”), of Books-A-Million, Inc., a Delaware corporation, 402 Industrial Lane, Birmingham, Alabama 35211 (the “Issuer”).All capitalized terms used in this Amendment and not otherwise defined herein have the meanings ascribed to such terms in the original Schedule 13D and prior amendments hereto. The total acquisitions of Shares by the Reporting Persons since the date of filing of the previous amendment to the Schedule 13D (Amendment No. 6 to Schedule 13D, which was filed on August 27, 2010) represent less than 1% of the outstanding Shares of the issuer, and, therefore, do not rise to the defined materiality thresholds of Rule 13d-2(a) under the Securities Exchange Act of 1934, as amended.However, this Amendment is being filed to report a change in the form of ownership of Shares held by certain of the Reporting Persons and the addition of two parties to the Group Administration Agreement (the “GAA,” as further defined below), pursuant to which the Reporting Persons file this Schedule 13D. Pursuant to that certain Agreement dated as of March 12, 2012 between Clyde B. Anderson, a Reporting Person, as settlor, and Clyde B. Anderson and Katherine Bee Marshall, as trustees, Mr. Anderson established the Clyde B. Anderson 2012 GRAT, a grantor retained annuity trust administered in accordance with the laws of the State of Alabama.In connection therewith, Mr. Anderson transferred and delivered to the trustees as principal of the GRAT an aggregate amount of 1,591,739 Shares.As a result of the transfer, the Clyde B. Anderson 2012 GRAT has joined as an additional party to the GAA. Additionally, pursuant to that certain Agreement dated as of March 13, 2012 between Terry C. Anderson, a Reporting Person (Terrence C. Anderson), as settlor, and Clyde B. Anderson, as trustee, Mr. Anderson established the Terry C. Anderson 2012 GRAT, a grantor retained annuity trust administered in accordance with the laws of the State of Alabama.In connection therewith, Mr. Anderson transferred and delivered to the trustee as principal of the GRAT an aggregate amount of 374,740 Shares.As a result of the transfer, the Terry C. Anderson 2012 GRAT has joined as an additional party to the GAA. Both GRATs have executed joinders to the GAA, which joinders are filed herewith.Both Clyde B. Anderson and Terrence C. Anderson remain parties to the GAA. Further, pursuant to the GRAT transfers, both Clyde B. Anderson and Terrence C. Anderson transferred and delivered to the trustees of the respective GRATs their membership interests in Anderson BAMM Holdings, LLC (“ABH,” as further defined below).The Second Amendment to the Limited Liability Company Agreement of ABH, filed herewith, reflects these changes in ownership.The number of Shares held by ABH was not affected by the GRAT transfers. The transactions described herein had no effect on the aggregate amount of Shares owned by the Reporting Persons. Item 2.Identity and Background (a)-(c)This statement is jointly filed by the entities and persons listed below (each individually a “Reporting Person” and collectively the “Reporting Persons”).The Reporting Persons are making this single, joint filing because they may be deemed to constitute a “group” within the meaning of Section 13(d)(3) of the Act.Each of the aforementioned Reporting Persons has entered into that certain Group Administration Agreement dated as of April 9, 2007 (the “Group Administration Agreement” or the “GAA,” a copy of which was previously filed as Exhibit 1 to this Schedule 13D), as supplemented by that certain Joinder to Group Administration Agreement dated as of September 2, 2008 (a copy of which was previously filed as Exhibit 3 to this Schedule 13D), that certain Joinder to Group Administration Agreement dated as of March 12, 2012 (a copy of which is filed herewith as Exhibit 6) and that certain Joinder to Group Administration Agreement dated as of March 13, 2012 (a copy of which is filed herewith as Exhibit 7) with Abroms & Associates, P.C., an Alabama professional corporation (the “Group Administrator”), pursuant to which such persons have agreed to file this Schedule 13D jointly in accordance with the provisions of Rule 13d-1(k)(1) under the Act.Pursuant to the Group Administration Agreement, the Reporting Persons have agreed to coordinate and administer their individual transactions in the Common Stock of the Issuer in order to provide for the orderly purchase and disposition of Common Stock.The Reporting Persons do not have the power to vote or dispose of, or to direct the vote or disposition of, the Shares of any other Reporting Person, other than as otherwise set forth herein.Information contained in this Schedule 13D with respect to each of the Reporting Persons is given solely by such Reporting Person, and no Reporting Person assumes responsibility for the accuracy or completeness of any information provided by any other person. The persons listed in clauses (ii) through (xi) and (xxvii) are collectively referred to as the “Individual Reporting Persons.”The entities listed in clauses (xii) through (xxiii) are collectively referred to as the “Trust Reporting Persons.”The entities listed in clauses (xxiv) through (xxvi) are collectively referred to as the “Family Foundation Reporting Persons.”The entities listed in clauses (xxviii) and (xxix) are collectively referred to as the “GRAT Reporting Persons.” (i) Anderson BAMM Holdings, LLC, a limited liability company organized under the laws of the State of Delaware (“ABH”). The business address of ABH is 201 South Court Street, Suite 610, Florence, Alabama 35630.The principal business of ABH is to serve as an investment vehicle for the persons who contribute Shares to ABH, initially by holding the Shares, and at a later date potentially buying or selling Shares or making other investments. The directors of ABH are currently Charles C. Anderson, Joel R. Anderson, Charles C. Anderson, Jr., Terry C. Anderson and Clyde B. Anderson.Harold Anderson has the right to nominate himself to the Board of Directors of ABH at any time that he owns a membership interest in ABH. The Reporting Persons (other than ABH, Kayrita M. Anderson, Ashley Ruth Anderson/The Ashley Anderson Trust, the Family Foundation Reporting Persons, Harold M. Anderson, with respect to 12,500 of his Shares, and the GRAT Reporting Persons, which received their interests in ABH pursuant to the GRAT transactions described herein) have contributed Shares to ABH in exchange for membership interests in ABH, pursuant to the Limited Liability Company Agreement of Anderson BAMM Holdings, LLC, dated as of April 9, 2007 (the “ABH LLC Agreement,” a copy of which was previously filed as Exhibit 2 to this Schedule 13D) by and among the Reporting Persons (other than Kayrita M. Anderson, Ashley Ruth Anderson/The Ashley Anderson Trust, the Family Foundation Reporting Persons and the GRAT Reporting Persons), as amended by that certain First Amendment to the Limited Liability Company Agreement of Anderson BAMM Holdings, LLC dated as of March 19, 2010 (a copy of which was previously filed as Exhibit 4 to this Schedule 13D) and the Second Amendment to the Limited Liability Agreement of Anderson BAMM Holdings, LLC dated as of March 13, 2012 (a copy of which is filed herewith as Exhibit 5).Pursuant to the ABH LLC Agreement, the Board of Directors of ABH is given the power and authority to perform all acts as may be necessary or appropriate to conduct the business of ABH, including the power and authority to sell or dispose of the assets held by ABH (which include the Shares contributed to ABH by the Reporting Persons). (ii) Charles C. Anderson, a United States citizen.Mr. Anderson’s business address is 202 North Court Street, Florence, Alabama 35630, and his principal occupation is Managing Partner of Anderson & Anderson, LLC.Anderson & Anderson, LLC’s principal business is real estate management. Mr. Anderson, who previously reported his individual ownership of securities of the Issuer on Schedule 13G, will report his ownership of and transactions in securities of the Issuer as part of this group Schedule 13D for so long as the group is required to file. (iii) Hilda B. Anderson, a United States citizen.Mrs. Anderson’s business address is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630, and her principal occupation is homemaker. (iv) Joel R. Anderson, a United States citizen.Mr. Anderson’s business address is 202 North Court Street, Florence, Alabama 35630, and his principal occupation is General Partner of Anderson & Anderson, LLC.Anderson & Anderson, LLC’s principal business is real estate management. Mr. Anderson, who previously reported his individual ownership of securities of the Issuer on Schedule 13G, will report his ownership of and transactions in securities of the Issuer as part of this group Schedule 13D for so long as the group is required to file. (v) Charles C. Anderson, Jr., a United States citizen.Mr. Anderson’s business address is 265 Brookview Town Centre Way, Suite 501, Knoxville, Tennessee 37919, and his principal occupation is President and Chief Executive Officer of Anderson Media Corporation.Anderson Media Corporation’s principal business is wholesale distribution of periodicals, books and pre-recorded music. (vi) Charles C. Anderson, III, a United States citizen.Mr. Anderson’s business address is 5/F Lippon Leighton Tower, 103-109 Leighton Road, Causeway Bay, Hong Kong, and his principal occupation is Purchasing Specialist for Anderson Management Services, Inc.Anderson Management Services, Inc.’s principal business is to perform management services for Anderson Media Corporation and certain of its merchandising and operating companies. (vii) Terrence C. Anderson, a United States citizen.Mr. Anderson’s business address is 4511 Helton Drive, Florence, Alabama 35630, and his principal occupation is Chief Executive Officer of American Promotional Events, Inc.American Promotional Events, Inc.’s principal business is pyrotechnics. (viii) Clyde B. Anderson, a United States citizen.Mr. Anderson’s business address is 402 Industrial Lane, Birmingham, Alabama 35211, and his principal occupation is Executive Chairman of the Board of Directors of the Issuer.The Issuer’s principal business is book retailing. Mr. Anderson, who previously reported his individual ownership of securities of the Issuer on Schedule 13G, will report his ownership of and transactions in securities of the Issuer as part of this group Schedule 13D for so long as the group is required to file. (ix) Harold M. Anderson, a United States citizen.Mr. Anderson’s business address is 3101 Clairmont Road, Suite C, Atlanta, Georgia 30329, and his principal occupation is Chief Executive Officer of Anderson Press, Inc. and Chief Executive Officer of CRG Holding, Inc.Anderson Press Inc.’s principal business is specialty publishing. CRG Holding, Inc.’sprincipal business is the design, publication, marketing and distribution of picture frames, premium albums, memory products and paper goods for sale to specialty and mass-market retailers. (x) Hayley Anderson Milam, a United States citizen.Ms. Anderson Milam’s business address is 265 Brookview Town Centre Way, Suite 501, Knoxville, Tennessee 37919, and her principal occupation is missionary for the Southern Baptist Convention. (xi) Ashley Ruth Anderson, a United States citizen.Ms. Anderson’s beneficial ownership of these Shares arises as a result of her being a co-trustee of The Ashley Anderson Trust.See paragraph (xii) below.Ms. Anderson’s business address is 202 North Court Street, Florence, Alabama 35630, and her principal occupation is Inventory Manager of JRA, LLC.JRA, LLC’s principal business is numismatics. (xii) The Ashley Anderson Trust, formed under the laws of the State of Alabama.The trustee of The Ashley Anderson Trust is CitiCorp Trust South Dakota, and the co-trustee of such Trust Reporting Person is Ashley Ruth Anderson.The business address of The Ashley Anderson Trust, and of Ashley Ruth Anderson as co-trustee, is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The business address of CitiCorp Trust South Dakota is 1300 West 57th Street, Suite G100, Sioux Falls, South Dakota 57108. (xiii) Irrevocable Trust of Charles C. Anderson, Jr. FBO Lauren Artis Anderson, Martin R. Abroms as trustee, formed under the laws of the State of Tennessee.The business address of the Irrevocable Trust of Charles C. Anderson, Jr. FBO Lauren Artis Anderson and the trustee is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630. (xiv) Olivia Barbour Anderson 1995 Trust, Lisa S. Anderson as trustee, formed under the laws of the State of Alabama.The business address of the Olivia Barbour Anderson Irrevocable Trust, and for LisaS. Anderson as trustee of such trust, is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630. (xv) Alexandra Ruth Anderson Irrevocable Trust, Lisa S. Anderson as trustee, formed under the laws of the State of Alabama.The business address of the Alexandra Ruth Anderson Irrevocable Trust, and for Lisa S. Anderson as trustee of such trust, is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630. (xvi) First Anderson Grandchildren’s Trust FBO Charles C. Anderson, III, SunTrust Bank Alabama as trustee, formed under the laws of the State of Alabama.The business address of the First Anderson Grandchildren’s Trust FBO CharlesC.Anderson,III is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The business address of SunTrust Bank Alabama is 201 South Court Street, Florence, Alabama 35630. (xvii) First Anderson Grandchildren’s Trust FBO Hayley E. Anderson, SunTrust Bank Alabama as trustee, formed under the laws of the State of Alabama.The business address of the First Anderson Grandchildren’s Trust FBO HayleyE.Anderson is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The business address of SunTrust Bank Alabama is 201 South Court Street, Florence, Alabama 35630. (xviii) First Anderson Grandchildren’s Trust FBO Lauren A. Anderson, SunTrust Bank Alabama as trustee, formed under the laws of the State of Alabama.The business address of the First Anderson Grandchildren’s Trust FBO Lauren A. Anderson is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The business address of SunTrust Bank Alabama is 201 South Court Street, Florence, Alabama 35630. (xix) Second Anderson Grandchildren’s Trust FBO Alexandra R. Anderson, SunTrust Bank Alabama as trustee, formed under the laws of the State of Alabama.The business address of the Second Anderson Grandchildren’s Trust FBO Alexandra R. Anderson is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The business address of SunTrust Bank Alabama is 201 South Court Street, Florence, Alabama 35630. (xx) Third Anderson Grandchildren’s Trust FBO Taylor C. Anderson, SunTrust Bank Alabama as trustee, formed under the laws of the State of Alabama.The business address of the Third Anderson Grandchildren’s Trust FBO TaylorC.Anderson is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The business address of SunTrust Bank Alabama is 201 South Court Street, Florence, Alabama 35630. (xxi) Fourth Anderson Grandchildren’s Trust FBO Carson C. Anderson, SunTrust Bank Alabama as trustee, formed under the laws of the State of Alabama.The business address of the Fourth Anderson Grandchildren’s Trust FBO CarsonC.Anderson is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The business address of SunTrust Bank Alabama is 201 South Court Street, Florence, Alabama 35630. (xxii) Fifth Anderson Grandchildren’s Trust FBO Harold M. Anderson, SunTrust Bank Alabama as trustee, formed under the laws of the State of Alabama.The business address of the Fifth Anderson Grandchildren’s Trust FBO HaroldM.Anderson is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The business address of SunTrust Bank Alabama is 201 South Court Street, Florence, Alabama 35630. (xxiii) Sixth Anderson Grandchildren’s Trust FBO Bentley B. Anderson, SunTrust Bank Alabama as trustee, formed under the laws of the State of Alabama.The business address of the Sixth Anderson Grandchildren’s Trust FBO BentleyB.Anderson is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The business address of SunTrust Bank Alabama is 201 South Court Street, Florence, Alabama 35630. (xxiv) The Charles C. Anderson Family Foundation, formed under the laws of the State of Alabama.The Foundation’s business address is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The Foundation’s directors are Charles C. Anderson, Hilda B. Anderson and ClydeB.Anderson.Charles C. Anderson is the Chairman of the Board of Directors of the Foundation and has the power to vote and dispose of the Shares held by the Foundation.The Foundation has no officers.The Foundation’s principal business is the making of charitable contributions. The Foundation receives contributions from a variety of sources which are consolidated and paid out to other charitable organizations as the Board of Directors of the Foundation may from time to time determine. (xxv) The Joel R. Anderson Family Foundation, formed under the laws of the State of Alabama.The Foundation’s business address is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The Foundation’s directors are Joel R. Anderson, Carmen Anderson and Ashley Ruth Anderson.Joel R. Anderson is the Chairman of the Board of Directors of the Foundation and has the power to vote and dispose of the Shares held by the Foundation.The Foundation has no officers.The Foundation’s principal business is the making of charitable contributions. The Foundation receives contributions from a variety of sources which are consolidated and paid out to other charitable organizations as the Board of Directors of the Foundation may from time to time determine. (xxvi) The Clyde and Summer Anderson Foundation (formerly The Clyde B. Anderson Family Foundation), formed under the laws of the State of Alabama.The Foundation’s business address is c/o Abroms & Associates, 201 South Court Street, Suite 610, Florence, Alabama 35630.The Foundation’s directors are Clyde B. Anderson, Summer Anderson and Terrence C. Anderson.Clyde B. Anderson is the Chairman of the Board of Directors of the Foundation and has the power to vote and dispose of the Shares held by the Foundation.The Foundation has no officers.The Foundation’s principal business is the making of charitable contributions. The Foundation receives contributions from a variety of sources which are consolidated and paid out to other charitable organizations as the Board of Directors of the Foundation may from time to time determine. (xxvii) Kayrita M. Anderson, a United States citizen.Mrs. Anderson’s business address is 3101 Clairmont Road, Suite C, Atlanta, Georgia 30329, and her principal occupation is homemaker. (xxviii) Clyde B. Anderson 2012 GRAT, a grantor retained annuity trust administered in accordance with the laws of the State of Alabama.The trustees of the Clyde B. Anderson 2012 GRAT are Clyde B. Anderson and Katherine Bee Marshall.The business address of the Clyde B. Anderson 2012 GRAT and the co-trustees is 402 Industrial Lane, Birmingham, Alabama 35211. (xxix) Terry C. Anderson 2012 GRAT, a grantor retained annuity trust administered in accordance with the laws of the State of Alabama.The trustee of the Terry C. Anderson 2012 GRAT is Clyde B. Anderson.The business address of the Terry C. Anderson 2012 GRAT and the trustee is 402 Industrial Lane, Birmingham, Alabama 35211. (d)During the last five years, none of the Reporting Persons, nor any director or executive officer of any Reporting Person, has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) None of the Reporting Persons, nor any director or executive officer of any Reporting Person, has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)The citizenship of each of the Reporting Persons and each director and executive officer of any Reporting Person is as set forth above. Item 3.Source and Amount of Funds or Other Consideration The Shares held by ABH were contributed to ABH by each of the Reporting Persons (other than Kayrita M. Anderson, Ashley Ruth Anderson/The Ashley Anderson Trust, the Family Foundation Reporting Persons, Harold M. Anderson, with respect to 12,500 of his Shares, the GRAT Reporting Persons and ABH) on April 9, 2007 in exchange for membership interests in ABH. The Shares held by each of the Individual Reporting Persons other than Ashley Ruth Anderson, Charles C. Anderson, III and Hayley Anderson Milam were acquired with the personal funds of such Individual Reporting Person, or the incentive and other benefit plans of the Issuer (for those Reporting Persons who are or have been employed by the Issuer or otherwise eligible for such benefits, i.e., Terrence C. Anderson and Clyde B. Anderson).The acquisitions of these Shares have occurred at various times starting in 1991. The Shares held by The Ashley Anderson Trust were transferred to such trust by Joel R. Anderson in 1992.Joel R. Anderson previously purchased such Shares with his personal funds. The Shares held by Charles C. Anderson, III were originally transferred to a trust for his benefit by Charles Anderson, Jr. at various times starting in 1992.Charles Anderson, Jr. previously purchased such Shares with his personal funds.In December 2005 such Shares were transferred from the trust to Mr. Charles C. Anderson, III. The Shares held by Hayley Anderson Milam were originally transferred to a trust for her benefit by Charles Anderson, Jr. at various times starting in 1992.Charles Anderson, Jr. previously purchased such Shares with his personal funds.In March 2007 such Shares were transferred from the trust to Ms. Anderson Milam. The Shares held by the Irrevocable Trust of Charles Anderson, Jr. for the Primary Benefit of Lauren Artis Anderson were transferred to such trust by Charles Anderson, Jr. at various times starting in 1992.Charles Anderson, Jr. previously purchased such Shares with his personal funds. The Shares held by the Olivia Barbour Anderson 1995 Trust were transferred to such trust by Clyde B. Anderson in 1994.Clyde B. Anderson previously purchased such Shares with his personal funds. The Shares held by the Alexandra Ruth Anderson Irrevocable Trust were transferred to such trust by Clyde B. Anderson in 1994.Clyde B. Anderson previously purchased such Shares with his personal funds. The Shares held by each of the other Trust Reporting Persons were transferred to such Trust Reporting Person by Charles C. Anderson at various times starting in 1992.Charles C. Anderson previously purchased such Shares with his personal funds. The Shares held by The Charles C. Anderson Family Foundation were donated to The Charles C. Anderson Family Foundation by Charles C. Anderson in 1994.Charles C. Anderson previously purchased such Shares with his personal funds. The Shares held by The Joel R. Anderson Family Foundation were donated to The Joel R. Anderson Family Foundation by Joel R. Anderson in 1994.Joel R. Anderson previously purchased such Shares with his personal funds. The Shares held by The Clyde and Summer Anderson Foundation were donated to The Clyde and Summer Anderson Foundation (formerly The Clyde B. Anderson Family Foundation) by Clyde B. Anderson in 1998.Clyde B. Anderson previously purchased such Shares with his personal funds. The Shares held by the Clyde B. Anderson 2012 GRAT were transferred to the trust by Clyde B. Anderson on March 12, 2012, as further described herein.Clyde B. Anderson previously purchased such Shares with his personal funds or otherwise acquired them through the incentive and other benefit plans of the Issuer. The Shares held by the Terry C. Anderson 2012 GRAT were transferred to the trust by Terry C. Anderson on March 13, 2012, as further described herein.Terry C. Anderson previously purchased such Shares with his personal funds or otherwise acquired them through the incentive and other benefit plans of the Issuer. Item 4.Purpose of Transaction Acquisitions of Shares made by the Reporting Persons described in this Schedule 13D were made for investment purposes.Each of the Reporting Persons intends to review, on a continuing basis, his, her or its investment in the Issuer.Depending on such review and evaluation of the business and prospects of the Issuer and the price level of the Shares, and such other factors as each of them may deem relevant, each Reporting Person may, acting individually or together with other Reporting Persons, (i) acquire additional Shares, (ii) sell all or any part of his, her or its Shares pursuant to Rule 144, in privately negotiated transactions or in sales registered or exempt from registration under the Securities Act of 1933 or (iii) engage in any combination of the foregoing.Subject to applicable law, each of the Reporting Persons may, acting individually or together with other Reporting Persons, enter into derivative transactions, hedging transactions or alternative structures with respect to the Shares.Any open market or privately negotiated purchases, sales, distributions or other transactions may be made at any time without additional prior notice.Any alternative that any Reporting Person may pursue will depend upon a variety of factors, including, without limitation, current and anticipated future trading prices of the Shares, the financial condition, results of operations and prospects of the Issuer and general economic, financial market and industry conditions, other investment and business opportunities available to such Reporting Person, general stock market and economic conditions, tax considerations and other factors.Other than as described in this Item 4, none of the Reporting Persons, nor, to the knowledge of each Reporting Person, any other individuals listed in response to Item 2 hereof, has any current plans or proposals that relate to or that would result in any of the transactions or other matters specified in clauses (a) through (j) of Item 4 of Schedule 13D; provided that the Reporting Persons who are directors and executive officers of the Issuer, acting solely in their respective capacity as such a director or executive officer, may at any time or from time to time consider one or more of the actions specified in clauses (a) through (j) of Item 4 of Schedule 13D; and provided further that, at any time, any Reporting Person may, acting individually or together with other Reporting Persons, (i) review or reconsider their position with respect to the Issuer, and each Reporting Person reserves the right to develop such plans or proposals at any time, and (ii) make proposals to or have discussions with the Issuer with respect to any such transactions or matters or communicate with other shareholders with respect thereto. Item 5.Interest in Securities of the Issuer (a)-(b)The Reporting Persons may be deemed to beneficially own an aggregate of 8,490,139 Shares, which Shares represent approximately 53.2% of the 15,949,503 Shares which the Issuer has informed the Reporting Persons were outstanding as of March 13, 2012.However, no Reporting Person has the power to vote or dispose of, or to direct the vote or disposition of, the Shares of any other Reporting Person, other than as otherwise set forth herein. REPORTING PERSON NUMBER OF SHARES BENEFICIALLY OWNED PERCENTAGE OF OUTSTANDING SHARES SOLE VOTING POWER SHARED VOTING POWER SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER Anderson BAMM Holdings, LLC(1) 53.2% 0 0 Charles C. Anderson 53.2% 0 0 Hilda B. Anderson 53.2% 0 0 Joel R. Anderson 53.2% 0 0 Charles C. Anderson, Jr. 53.2% 0 0 Charles C. Anderson, III 53.2% 0 0 Terrence C. Anderson 53.2% 0 0 Clyde B. Anderson 53.2% 439,278 (5) Harold M. Anderson 53.2% 0 0 HayleyAnderson Milam 53.2% 0 0 Ashley Ruth Anderson(6) 53.2% 0 0 The Ashley Anderson Trust(6) 53.2% 0 0 Irrevocable Trust of Charles C. Anderson, Jr. for the Primary Benefit of Lauren Artis Anderson 53.2% 0 0 Olivia Barbour Anderson 1995 Trust 53.2% 0 0 Alexandra Ruth Anderson Irrevocable Trust 53.2% 0 0 First Anderson Grandchildren’s Trust FBO CharlesC. Anderson, III 53.2% 0 0 First Anderson Grandchildren’s Trust FBO HayleyE. Anderson 53.2% 0 0 First Anderson Grandchildren’s Trust FBO LaurenA. Anderson 53.2% 0 0 Second Anderson Grandchildren’s Trust FBO Alexandra R. Anderson 53.2% 0 0 Third Anderson Grandchildren’s Trust FBO TaylorC. Anderson 53.2% 0 0 Fourth Anderson Grandchildren’s Trust FBO Carson C. Anderson 53.2% 0 0 Fifth Anderson Grandchildren’s Trust FBO HaroldM. Anderson 53.2% 0 0 Sixth Anderson Grandchildren’s Trust FBO Bentley B. Anderson 53.2% 0 0 The Charles C. Anderson Family Foundation(7) 53.2% 0 0 The Joel R. Anderson Family Foundation(8) 53.2% 0 0 The Clyde and Summer Anderson Foundation(9) 53.2% 0 0 Kayrita M. Anderson 53.2% 0 0 Clyde B. Anderson 2012 GRAT 53.2% 0 0 Terry C. Anderson 2012 GRAT 53.2% 0 0 (1)Anderson BAMM Holdings, LLC issued membership interests to certain of the Reporting Persons in exchange for Shares of Common Stock of the Issuer held by such persons, as specified in the ABH LLC Agreement, which was previously filed as Exhibit 2 to this Schedule 13D, as amended by the First Amendment, which was previously filed as Exhibit 4 to this Schedule 13D, and the Second Amendment, which is filed herewith as Exhibit 5.See Item 6 of this Schedule 13D. (2) Includes 83,000 Shares held by The Charles C. Anderson Family Foundation.Charles C. Anderson is the Chairman of the Board of Directors of the foundation and has sole voting and dispositive power over these Shares. (3) Includes 83,000 Shares held by The Joel R. Anderson Family Foundation.Joel R. Anderson is the Chairman of the Board of Directors of the foundation and has sole voting and dispositive power over these Shares. (4) Mr. Anderson owns 6,668 Shares of restricted stock, 5,001 of which vest after May 12, 2012.Mr. Anderson has the power to vote all of the restricted Shares. Consequently, the number of Shares set forth under Sole Voting Power includes all 6,668 Shares of restricted stock, but the number of Shares set forth under Sole Dispositive Power does not include any Shares of restricted stock. (5) The Shares set forth under Sole Voting Power and Sole Dispositive Power include 46,000 Shares held by The Clyde and Summer Anderson Foundation (formerly The Clyde B. Anderson Family Foundation).Clyde B. Anderson is the Chairman of the Board of Directors of the foundation and has sole voting and dispositive power over these Shares.The Shares set forth under Sole Voting Power and Sole Dispositive Power also include 374,740 Shares held by the Terry C. Anderson 2012 GRAT.Clyde B. Anderson serves as trustee of the GRAT and has sole voting and dispositive power over these Shares.The Shares set forth under Sole Voting Power and Sole Dispositive Power also include 18,538 Shares held by Clyde B. Anderson in the Books-A-Million, Inc. 401(k) Profit Sharing Plan.Further, Mr. Anderson owns 223,420 Shares of restricted stock, all of which vest after May 12, 2012.Mr. Anderson has the power to vote all of the restricted Shares.Consequently, the number of Shares set forth under Sole Voting Power includes 223,420 Shares of restricted stock, but the number of Shares set forth under Sole Dispositive Power does not include any Shares of restricted stock.The Shares set forth under Shared Voting Power and Shared Dispositive Power include 1,591,739 Shares held by the Clyde B. Anderson 2012 GRAT.Mr. Anderson serves as co-trustee of the GRAT and has shared voting and dispositive power over these Shares. (6) The Shares over which Ashley Ruth Anderson has shared voting power and shared dispositive power are held of record by The Ashley Anderson Trust. (7) These Shares are owned of record by The Charles C. Anderson Family Foundation.Charles C. Anderson has sole voting and dispositive power over these Shares. (8) These Shares are owned of record by The Joel R. Anderson Family Foundation.Joel R. Anderson has sole voting and dispositive power over these Shares. (9) These Shares are owned of record by The Clyde and Summer Anderson Foundation (formerly The Clyde B. Anderson Family Foundation).Clyde B. Anderson has sole voting and dispositive power over these Shares. (c)None, other than de minimis allocations of Shares to the 401(k) account of Clyde B. Anderson, who is an employee of the Issuer, and the grant of restricted stock to Terrence C. Anderson (2,500 shares) and Clyde B. Anderson (75,000 shares) on March 13, 2012. (d)Not applicable. (e)Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer Pursuant to the Group Administration Agreement, each of the Reporting Persons has appointed Abroms & Associates, P.C. as Group Administrator to coordinate and administer their transactions in the Common Stock of the Issuer in order to provide for the orderly purchase and disposition of Common Stock.The Group Administration Agreement was previously filed as Exhibit 1 to this Schedule 13D and is incorporated herein in its entirety by this reference. Pursuant to the ABH LLC Agreement, the Reporting Persons (other than ABH, Kayrita M. Anderson, Ashley Ruth Anderson/The Ashley Anderson Trust, the Family Foundation Reporting Persons, Harold M. Anderson, with respect to 12,500 of his Shares, and Clyde B. Anderson and Terrence C. Anderson, who have transferred their membership interests in ABH to their respective GRATs) have (i) been granted membership interests in ABH in exchange for their capital contributions of Shares to ABH and (ii) agreed to certain matters relating to the operation of ABH, as more fully set forth in the ABH LLC Agreement.The ABH LLC Agreement was previously filed as Exhibit 2 to the Schedule 13D, as amended by the First Amendment, which was previously filed as Exhibit 4 to the Schedule 13D, and the Second Amendment, which is filed herewith as Exhibit 5. Item 7. Material to be Filed as Exhibits Exhibit No. Description 1 Group Administration Agreement, dated as of April 9, 2007, by and among the then-current Reporting Persons, containing the appointment of the Group Administrator as attorney-in-fact.(*) 2 Limited Liability Company Agreement of Anderson BAMM Holdings, LLC, dated as of April 9, 2007, by and among the Reporting Persons named on this Schedule 13D (other than Kayrita M. Anderson, Ashley Ruth Anderson/The Ashley Anderson Trust, the Family Foundation Reporting Persons and the GRAT Reporting Persons).(*) 3 Joinder to Group Administration Agreement, dated as of September 2, 2008, by and among the Group Administrator and the then-current Reporting Persons.(**) 4 First Amendment to the Limited Liability Company Agreement of Anderson BAMM Holdings, LLC, dated as of March 19, 2010, by and among the members of the Board of Directors of Anderson BAMM Holdings, LLC.(***) 5 Second Amendment to the Limited Liability Company Agreement of Anderson BAMM Holdings, LLC, dated as of March 13, 2012, by and among the members of the Board of Directors of Anderson BAMM Holdings, LLC.(****) 6 Joinder to Group Administration Agreement, dated as of March 12, 2012, by and between the Group Administrator and the Clyde B. Anderson 2012 GRAT.(****) 7 Joinder to Group Administration Agreement, dated as of March 13, 2012, by and between the Group Administrator and the Terry C. Anderson 2012 GRAT.(****) (*) Exhibits No. 1 and No. 2 were filed on April 9, 2007. (**) Exhibit No. 3 was filed on September 5, 2008. (***) Exhibit No. 4 was filed on March 23, 2010. (****) Filed herewith. SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: March 16, 2012 ANDERSON BAMM HOLDINGS, LLC By: * Name: Charles C. Anderson Title:Director * Charles C. Anderson * Hilda B. Anderson * Joel R. Anderson * Charles C. Anderson, Jr. * Charles C. Anderson, III * Terrence C. Anderson * Clyde B. Anderson * Harold M. Anderson * Hayley Anderson Milam * Ashley Ruth Anderson * Kayrita M. Anderson THE ASHLEY ANDERSON TRUST By:* Name: CitiCorp Trust South Dakota Title:Trustee IRREVOCABLE TRUST OF CHARLES C. ANDERSON, JR. FBO LAUREN ARTIS ANDERSON By:* Name: Martin R. Abroms Title:Trustee OLIVIA BARBOUR ANDERSON 1995 TRUST By:* Name:Lisa S. Anderson Title:Trustee ALEXANDRA RUTH ANDERSON IRREVOCABLE TRUST By:* Name:Lisa S. Anderson Title:Trustee FIRST ANDERSON GRANDCHILDREN’S TRUST FBO CHARLES C. ANDERSON, III By:* Name:SunTrust Bank Title:Trustee FIRST ANDERSON GRANDCHILDREN’S TRUST FBO HAYLEY E. ANDERSON By:* Name:SunTrust Bank Title:Trustee FIRST ANDERSON GRANDCHILDREN’S TRUST FBO LAUREN A. ANDERSON By:* Name:SunTrust Bank Title:Trustee SECOND ANDERSON GRANDCHILDREN’S TRUST FBO ALEXANDRA R. ANDERSON By:* Name:SunTrust Bank Title:Trustee THIRD ANDERSON GRANDCHILDREN’S TRUST FBO TAYLOR C. ANDERSON By:* Name:SunTrust Bank Title:Trustee FOURTH ANDERSON GRANDCHILDREN’S TRUST FBO CARSON C. ANDERSON By:* Name:SunTrust Bank Title:Trustee FIFTH ANDERSON GRANDCHILDREN’S TRUST FBO HAROLD M. ANDERSON By:* Name:SunTrust Bank Title:Trustee SIXTH ANDERSON GRANDCHILDREN’S TRUST FBO BENTLEY B. ANDERSON By:* Name:SunTrust Bank Title:Trustee THE CHARLES C. ANDERSON FAMILY FOUNDATION By:* Name:Charles C. Anderson Title:Chairman THE JOEL R. ANDERSON FAMILY FOUNDATION By:* Name:Joel R. Anderson Title:Chairman THE CLYDE AND SUMMER ANDERSON FOUNDATION By:* Name:Clyde B. Anderson Title:Chairman CLYDE B. ANDERSON 2012 GRAT By:* Name:Clyde B. Anderson Title:Co-Trustee By:* Name:Katherine Bee Marshall Title:Co-Trustee TERRY C. ANDERSON 2012 GRAT By:* Name:Clyde B. Anderson Title:Trustee As attorney-in-fact* By:/s/ Martin R. Abroms Name:Martin R. Abroms Title:President INDEX TO EXHIBITS ExhibitNo. Description 5 Second Amendment to the Limited Liability Company Agreement of Anderson BAMM Holdings, LLC, dated as of March 13, 2012, by and among the members of the Board of Directors of Anderson BAMM Holdings, LLC. 7 Joinder to Group Administration Agreement, dated as of March 12, 2012, by and between the Group Administrator and the Clyde B. Anderson 2012 GRAT. 8 Joinder to Group Administration Agreement, dated as of March 13, 2012, by and between the Group Administrator and the Terry C. Anderson 2012 GRAT.
